Exhibit 10.1

 

AMENDED AND RESTATED
PURCHASE AND SALE AGREEMENT

 

THIS AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT (this “Agreement”) is
entered into as of October 31, 2007 (the “Effective Date”) by and among BOULDER
STATION, INC., a Nevada corporation (“Boulder Station”), PALACE STATION HOTEL &
CASINO, INC., a Nevada corporation (“Palace Station”), SUNSET STATION, INC., a
Nevada corporation (“Sunset Station,” and together with Boulder Station and
Palace Station, collectively, the “Original Sellers”), CHARLESTON STATION, LLC,
a Nevada limited liability company (“Charleston Station” and together with the
Original Sellers, collectively, the “Sellers,” and each individually, a
“Seller”), FIESTA STATION HOLDINGS, LLC, a Nevada limited liability company
(“Fiesta Station”), LAKE MEAD STATION HOLDINGS, LLC, a Nevada limited liability
company (“Lake Mead Station”), SANTA FE STATION, INC., a Nevada corporation
(“Santa Fe Station,” and together with Fiesta Station and Lake Mead Station,
collectively, the “Withdrawing Parties” and each individually, a “Withdrawing
Party”), and FCP NEWCO, LLC, a Delaware limited liability company (“Newco”).

 

RECITALS:

 

A.            Original Sellers, Withdrawing Parties and Newco are parties to
that certain Purchase and Sale Agreement, dated as of February 23, 2007 (the
“Original Agreement”), pursuant to which Original Sellers and Withdrawing
Parties agreed to sell their Applicable Subsidiary Entity Interests to Newco for
a purchase price in the aggregate amount of $3,275,000,000.

 

B.            Each of the Withdrawing Parties desires to withdraw as a party to
the Original Agreement and terminate its rights, duties and obligations set
forth therein, including, but not limited to, the sale of its Applicable
Subsidiary Entity Interests to Newco.

 

C.            Charleston Station desires to be admitted as a party to the
Agreement and sell its Applicable Subsidiary Entity Interests to Newco following
the transfer of Charleston Station’s real property and certain of its personal
property interests to its Seller Subsidiary Entity, subject to the terms and
conditions of the Agreement.

 

D.            The parties hereto desire that the Original Agreement be amended
and restated as set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, and other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree to amend and restate the
Original Agreement as follows:

 

--------------------------------------------------------------------------------


 

1.             DEFINITIONS; WITHDRAWAL OF WITHDRAWING PARTIES; ADMISSION OF
CHARLESTON STATION.

 

1.1           Defined Terms. As used in this Agreement, each capitalized term
has the meaning ascribed to it in this Section 1.1

 

“Applicable Land” means (i) with respect to Boulder Station, the Boulder Land,
(ii) with respect to Charleston Station, the Red Rock Land, (iii) with respect
to Palace Station, the Palace Land and (iv) with respect to Sunset Station, the
Sunset Land.

 

“Applicable Leases” means (i) with respect to Boulder Station, the Boulder
Leases, (ii) with respect to Charleston Station, the Red Rock Leases, (iii) with
respect to Palace Station, the Palace Leases and (iv) with respect to Sunset
Station, the Sunset Leases.

 

“Applicable Personal Property” means (i) with respect to Boulder Station, the
Boulder Personal Property, (ii) with respect to Charleston Station, the Red Rock
Personal Property, (iii) with respect to Palace Station, the Palace Personal
Property and (iv) with respect to Sunset Station, the Sunset Personal Property.

 

“Applicable Property” means (i) with respect to Boulder Station, the Boulder
Property, (ii) with respect to Charleston Station, the Red Rock Property, (iii)
with respect to Palace Station, the Palace Property and (iv) with respect to
Sunset Station, the Sunset Property.

 

“Applicable Real Property” means (i) with respect to Boulder Station, the
Boulder Real Property, (ii) with respect to Charleston Station, the Red Rock
Real Property, (iii) with respect to Palace Station, the Palace Real Property
and (iv) with respect to Sunset Station, the Sunset Real Property.

 

“Applicable Seller Subsidiary Entity” means (i) with respect to Boulder Station,
the Seller Subsidiary Entity that is wholly-owned by Boulder Station, (ii) with
respect to Charleston Station, the Seller Subsidiary Entity that is wholly-owned
by Charleston Station, (iii) with respect to Palace Station, the Seller
Subsidiary Entity that is wholly-owned by Palace Station and (iv) with respect
to Sunset Station, the Subsidiary Entity that is wholly-owned by Sunset Station.

 

“Applicable Subsidiary Entity Interests” means the Subsidiary Entity Interests
of the Applicable Seller Subsidiary Entity.

 

“Assets” of any Person means all assets and properties of every kind, nature,
character and description (whether real, personal or mixed, whether tangible or
intangible, and wherever situated), including the goodwill related thereto,
operated, owned or leased by such Person.

 

“Assigned Contracts” shall have the meaning ascribed to such term in Section
9.1(e).

 

“Assigned Leases” shall have the meaning ascribed to such term in Section
9.1(f).

 

2

--------------------------------------------------------------------------------


 

“Assignment of Lease” shall have the meaning ascribed to such term in Section
9.1(b).

 

“attorneys’ fees” or “attorneys’ fees and costs” shall have the meaning ascribed
to such term in Section 17.13.

 

“Boulder Appurtenances” means all easements, rights and appurtenances related to
the Boulder Land and Boulder Improvements.

 

“Boulder Fee Land” means that certain portion of the Boulder Land more
particularly described in Exhibit A-1 attached hereto and incorporated herein.

 

“Boulder Fixtures” means all Fixtures now and hereafter located in, on or used
in connection with, and permanently affixed to or incorporated into the Boulder
Improvements.

 

“Boulder Ground Lease” means that certain Ground Lease and Sublease dated as of
June 1, 1993 between KB Enterprises, a Nevada corporation, as landlord and
Boulder Station, as tenant, a memorandum of which was recorded on July 5, 1995
in Book 950705 as Instrument No. 00674, in the Official Records of Clark County,
Nevada, as amended by that certain First Amendment to Ground Lease and Sublease
dated as of June 30, 1995, that certain Lease Amendment No. 1 dated December 23,
1996 and that certain Second Amendment to Ground Lease and Sublease dated as of
January 7, 1997.

 

“Boulder Ground Leased Land” means that certain portion of the Boulder Land more
particularly described in Exhibit A-2 attached hereto and incorporated herein.

 

“Boulder Improvements” means all Improvements on the Boulder Land, including the
Boulder Fixtures.

 

“Boulder Land” means that certain real property located at 4111 Boulder Highway,
County of Clark, State of Nevada, as more particularly described in Exhibit A
attached hereto and incorporated herein.

 

“Boulder Leases” means all Leases affecting the Boulder Land and Boulder
Improvements.

 

“Boulder Personal Property” means all Intangible Personal Property relating to
the Boulder Real Property and the tangible personal property included in the
Boulder Fixtures.

 

“Boulder Property” means the Boulder Real Property and Boulder Personal
Property.

 

“Boulder Real Property” means the Boulder Fee Land, Boulder Station’s leasehold
estate as tenant and subtenant under the Boulder Ground Lease, Boulder
Improvements, Boulder Appurtenances and Boulder Station’s interest as lessor
under the Boulder Leases.

 

“Boulder Station” shall have the meaning ascribed to such term in the preamble
hereto.

 

3

--------------------------------------------------------------------------------


 

“Casualty” shall have the meaning ascribed to such term in Section 13.2.

 

“Charleston Station” shall have the meaning ascribed to such term in the
preamble hereto.

 

“Closing” shall have the meaning ascribed to such term in Section 11.

 

“Closing Date” shall have the meaning ascribed to such term in Section 11.

 

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.

 

“Commitment Letter” means that certain Third Amended and Restated (CMBS)
Financing Commitment Letter dated October 15, 2007 among Fertitta Colony
Partners LLC, Fertitta Partners LLC, Deutsche Bank AG, New York Branch, German
American Capital Corporation and JPMorgan Chase Bank N.A.

 

“Contracts” shall have the meaning ascribed to such term in Section 4.1(i).

 

“Deed” shall have the meaning ascribed to such term in Section 9.1(a).

 

“Disclosed/Permitted Matters” shall have the meaning ascribed to such term in
Section 4.1(j).

 

“Disclosure Schedule” shall mean Annex 1 attached to this Agreement and hereby
made a part hereof, as the same may be updated from time to time by Sellers
prior to the Closing with the reasonable approval of Purchaser and Purchaser’s
Lender.

 

“Effective Date” shall have the meaning ascribed to such term in the preamble
hereto.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” as applied to any Person, means (i) any corporation that is a
member of a controlled group of corporations within the meaning of Section
414(b) of the Code of which that Person is a member; (ii) any trade or business
(whether or not incorporated) that is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (iii) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (i) above or any trade or business
described in clause (ii) above is a member. Any former ERISA Affiliate of a
Person or any of its subsidiaries shall continue to be considered an ERISA
Affiliate of such Person or such subsidiary within the meaning of this
definition with respect to the period such entity was an ERISA Affiliate of such
Person or such subsidiary and with respect to liabilities arising after such
period for which such Person or such subsidiary could be liable under the Code
or ERISA.

 

4

--------------------------------------------------------------------------------


 

“Excepted Claims” means any claims arising from a breach of a representation and
warranty under Sections 4.1(a) to (e) and (h).

 

“Fee Mortgagee Estoppel Certificate” shall have the meaning ascribed to such
term in Section 7.1(c).

 

“Fertittas” means Frank J. Fertitta III and Lorenzo J. Fertitta.

 

“Fiesta Station” shall have the meaning ascribed to such term in the preamble
hereto.

 

“Fixtures” means permanently affixed equipment, machinery, fixtures (as defined
in the Uniform Commercial Code) (including all HVAC equipment, elevators,
escalators and lighting, together with all equipment, parts and supplies used to
service, repair, maintain and equip the foregoing), and other items of real
and/or personal property, including all components thereof, now and hereafter
located in, on or used in connection with, and permanently affixed to or
incorporated into particular Improvements, including all furnaces, boilers,
heaters, electrical equipment, heating, plumbing, lighting, ventilating,
refrigerating, incineration, air- and water-pollution-control, waste-disposal,
aircooling and air-conditioning systems and apparatus, sprinkler systems and
fire- and theft- protection equipment, all of which, to the greatest extent
permitted by law, are hereby deemed to constitute real estate, together with all
replacements, modifications, alterations and additions thereto.

 

“GAAP” means generally accepted accounting principles, consistently applied
throughout the specified period and in the immediately prior comparable period.

 

“Gaming Authority” means those federal, state and local governmental, regulatory
and administrative authorities, agencies, boards and officials responsible for
or involved in the regulation of gaming or gaming activities in any
jurisdiction, including within the State of Nevada, specifically, the Nevada
Gaming Commission, the Nevada State Gaming Control Board, and applicable local
authorities.

 

“Gaming Equipment” means all equipment, supplies, inventory and other personal
property used in the operation of a casino including gaming devices, slot
machines, gaming tables, cards, dice, chips, player tracking systems, cashless
wagering systems, mobile gaming systems and associated equipment, all as defined
in Nevada Revised Statutes Chapter 463 and the regulations promulgated
thereunder.

 

“Gaming Laws” means those laws pursuant to which any Gaming Authority possesses
regulatory, licensing or permit authority over gaming within any jurisdiction
and, within the State of Nevada, specifically, the Nevada Gaming Control Act, as
codified in the Chapter 463 of the Nevada Revised Statutes, and the regulations
of the Nevada Gaming Commission and Nevada State Gaming Control Board
promulgated thereunder.

 

“Gaming Licenses” shall mean all licenses, consents, permits, approvals,
authorizations, registrations, findings of suitability, franchises and
entitlements issued by any Gaming Authority necessary for or relating to the
conduct of activities or ownership of equity interests under the Gaming Laws.

 

5

--------------------------------------------------------------------------------


 

“Governmental Approvals” means all certificates of occupancy, licenses, permits,
approvals, authorizations, franchises and other forms of governmental
entitlements and consents relating to particular Real Property, but shall not
include any Gaming Licenses.

 

“Ground Lessor” shall have the meaning ascribed to such term in Section 4.1(f).

 

“Ground Lessor Estoppel Certificate” shall have the meaning ascribed to such
term in Section 7.1(c).

 

“Hazardous Materials” shall have the meaning ascribed to such term in Section
4.1(q).

 

“Improvements” means all buildings, structures, Fixtures and other improvements
of every kind, including alleyways, sidewalks, utility pipes, conduits and
lanes, parking areas and roadways appurtenant to such buildings and structures
presently or hereafter situated on the Applicable Land.

 

“Indebtedness” of any Person means all obligations of such Person (i) for
borrowed money, (ii) evidenced by notes, bonds, debentures or similar
instruments, (iii) for the deferred purchase price of goods or services (other
than trade payables or accruals incurred in the ordinary course of business),
(iv) under capital leases and (v) in the nature of guarantees of the obligations
described in clauses (i) through (iv) above of any other Person.

 

“Intangible Personal Property”  means all rights under Governmental Approvals
and all Warranties relating to the use and occupancy of particular Real Property
and shall not include any other intangible personal property owned by Sellers.

 

“Known to Purchaser’s Lender” means known to Purchaser’s Initial Lender and
shall include all materials furnished to Purchaser’s Initial Lender by Sellers
or SCI.

 

“Lake Mead Station” shall have the meaning ascribed to such term in the preamble
hereto.

 

“Leases” means all leases, occupancy agreements, and other agreements for use,
possession or occupancy affecting particular Land and Improvements between any
Seller and/or its predecessor(s)-in-interest, as landlord, and Tenants.

 

“Liabilities” means all Indebtedness, obligations and other liabilities of a
Person (whether absolute, accrued, contingent, fixed or otherwise, or whether
due or to become due).

 

“Loss” means any and all damages, fines, fees, penalties, deficiencies, losses
and expenses (including without limitation interest, court costs, fees of
attorneys, accountants and other experts or other expenses of litigation or
other proceedings or of any claim, default or assessment).

 

“Master Lease” means a lease entered into between SCI, as tenant, and PropCo, as
landlord, substantially in the form of the Master Lease attached hereto as
Exhibit G.

 

6

--------------------------------------------------------------------------------


 

“Material Contracts” means the Assigned Contracts, Assigned Leases and Contracts
listed on Schedule 1 attached hereto.

 

“Merger Agreement” means that certain Agreement and Plan of Merger by and among
SCI, Fertitta Colony Partners LLC and FCP Acquisition Sub dated as of February
23, 2007.

 

“Newco” shall have the meaning ascribed to such term in the preamble hereto.

 

“Option” with respect to any Person means any security, right, subscription,
warrant, option, “phantom” stock right or other contract that gives the right to
(i) purchase or otherwise receive or be issued any member, limited liability
company or other equity interest of such Person or any security of any kind
convertible into or exchangeable or exercisable for any member, limited
liability company or other equity interest of such Person or (ii) receive or
exercise any benefits or rights similar to any rights enjoyed by or accruing to
the holder of any member, limited liability company or other equity interest of
such Person, including any rights to participate in the equity or income of such
Person or to participate in or direct the election of any directors or officers
of such Person or the manner in which any member, limited liability company or
other equity interest of such Person are voted.

 

“Original Agreement” shall have the meaning ascribed to such term in the
recitals hereto.

 

“Original Sellers” shall have the meaning ascribed to such term in the preamble
hereto.

 

“Palace Appurtenances” means all easements, rights and appurtenances related to
the Palace Land and Palace Improvements.

 

“Palace Fixtures” means all Fixtures now and hereafter located in, on or used in
connection with, and permanently affixed to or incorporated into the Palace
Improvements.

 

“Palace Improvements” means all Improvements on the Palace Land including the
Palace Fixtures.

 

“Palace Land” means that certain real property located at 2411 West Sahara
Avenue, City of Las Vegas, County of Clark, State of Nevada, as more
particularly described in Exhibit D attached hereto and incorporated herein.

 

“Palace Leases” means all Leases affecting the Palace Land and Palace
Improvements.

 

“Palace Personal Property” means all Intangible Personal Property relating to
the Palace Real Property and the tangible personal property included in the
Palace Fixtures.

 

“Palace Property” means the Palace Real Property and Palace Personal Property.

 

“Palace Real Property” means the Palace Land, Palace Improvements, Palace

 

7

--------------------------------------------------------------------------------


 

Appurtenances, Palace Station’s interest as lessor under the Palace Leases.

 

“Palace Station” shall have the meaning ascribed to such term in the preamble
hereto.

 

“Person” means any natural person, corporation, limited liability company,
general partnership, limited partnership, proprietorship, other business
organization, trust, union, association or governmental authority.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the particular Seller or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Portfolio MAE” shall have the meaning ascribed to such term in the Commitment
Letter.

 

“PropCo” shall mean FCP PropCo, LLC, a Delaware limited liability company to be
formed by Newco pursuant to Section 2.2.

 

“Properties” means the Boulder Property, Red Rock Property, Palace Property and
Sunset Property.

 

“Property Substitution” shall have the meaning ascribed to such term in
Section 13.2.

 

“Purchase Price” shall have the meaning ascribed to such term in Section 3.1.

 

“Purchaser” means Newco until the assignment of its rights under this Agreement
to PropCo as described in Section 2.2 and thereafter shall mean PropCo.

 

“Purchaser’s Conditions Precedent” shall have the meaning ascribed to such term
in Section 7.1.

 

“Purchaser’s Initial Lender” shall mean any Initial Lender as defined in the
Commitment Letter.

 

“Purchaser’s Lender” shall mean Landlord’s Lender as such term is defined in the
Master Lease.

 

“Purchaser’s Loan Documents” shall mean Landlord’s Loan Documents as such term
is defined in the Master Lease.

 

“Real Property” means the Boulder Real Property, Red Rock Real Property, Palace
Real Property and Sunset Real Property.

 

“Red Rock Appurtenances” means all easements, rights and appurtenances related
to the Red Rock Land and Red Rock Improvements.

 

“Red Rock Fixtures” means all Fixtures now and hereafter located in, on or used

 

8

--------------------------------------------------------------------------------


 

in connection with, and permanently affixed to or incorporated into the Red Rock
Improvements.

 

“Red Rock Improvements” means all Improvements on the Red Rock Land including
the Red Rock Fixtures.

 

“Red Rock Land” means that certain real property located at 11011 West
Charleston Boulevard, County of Clark, State of Nevada, as more particularly
described in Exhibit B attached hereto and incorporated herein.

 

“Red Rock Leases” means all Leases affecting the Red Rock Land and Red Rock
Improvements.

 

“Red Rock Personal Property” means all Intangible Personal Property relating to
the Red Rock Real Property and the tangible personal property included in the
Red Rock Fixtures.

 

“Red Rock Property” means the Red Rock Real Property and Red Rock Personal
Property.

 

“Red Rock Real Property” means the Red Rock Land, Red Rock Improvements, Red
Rock Appurtenances and Charleston Station’s interest as lessor under the Red
Rock Leases.

 

“Santa Fe Station” shall have the meaning ascribed to such term in the preamble
hereto.

 

“SCI” means Station Casinos, Inc., a Nevada corporation.

 

“Seller” and “Sellers” shall have the meanings ascribed to such terms in the
preamble hereto.

 

“Seller Subsidiary Entities” and “Seller Subsidiary Entity” shall have the
meanings ascribed to such terms in Section 2.1.

 

“Sellers’ Conditions Precedent” shall have the meaning ascribed to such term in
Section 7.2.

 

“Special Committee” has the meaning ascribed thereto in the Merger Agreement.

 

“Subleases” shall mean the subleases entered into between each applicable Seller
and SCI substantially in the form of the Sublease attached hereto as Exhibit H.
“Sublease” shall mean any of the Subleases.

 

“Subsidiary Entity Interests” shall mean 100% of the membership and other
limited liability company interests of a Seller Subsidiary Entity.

 

“Substituted Properties” shall have the meaning ascribed to such term in
Section 13.2.

 

9

--------------------------------------------------------------------------------


 

“Sunset Appurtenances” means all easements, rights and appurtenances related to
the Sunset Land and Sunset Improvements.

 

“Sunset Contracts” means the Contracts which affect the Sunset Property.

 

“Sunset Fixtures” means all Fixtures now and hereafter located in, on or used in
connection with, and permanently affixed to or incorporated into the Sunset
Improvements.

 

“Sunset Improvements” means all Improvements on the Sunset Land including the
Sunset Fixtures.

 

“Sunset Land” means that certain real property located at 1301 West Sunset Road,
City of Henderson, County of Clark, State of Nevada, as more particularly
described in Exhibit F attached hereto and incorporated herein.

 

“Sunset Leases” means all Leases affecting the Sunset Land and Sunset
Improvements.

 

“Sunset Personal Property” means all Intangible Personal Property relating to
the Sunset Real Property and the tangible personal property included in the
Sunset Fixtures.

 

“Sunset Property” means the Sunset Real Property and Sunset Personal Property.

 

“Sunset Real Property” means the Sunset Land, Sunset Improvements, Sunset
Appurtenances and Sunset Station’s interest as lessor under the Sunset Leases.

 

“Sunset Station” shall have the meaning ascribed to such term in the preamble
hereto.

 

“Survival Date” shall have the meaning ascribed to such term in Section 4.2.

 

“Taking” shall have the meaning ascribed to such term in Section 13.2.

 

“Tenants” means the lessees or tenants under the Leases.

 

“Title Company” means either Nevada Title Company or LandAmerica Lawyers Title,
as approved by Sellers, Purchaser and Purchaser’s Initial Lender.

 

“Title Policies” shall have the meaning ascribed to such term in Section 7.1(b).

 

“Uniform Commercial Code” means the Uniform Commercial Code as adopted in the
State of Nevada.

 

“Warranties” means all warranties or guarantees received by a particular Seller
from any contractors, subcontractors, suppliers or materialmen in connection
with any construction, repairs or alteration of any of the Improvements relating
to particular Real Property.

 

10

--------------------------------------------------------------------------------


 

“Withdrawing Party” and “Withdrawing Parties” shall have the meanings ascribed
to such terms in the preamble hereto.

 

1.2           Interpretation. In this Agreement, unless otherwise indicated, the
singular includes the plural and conversely; words importing one gender include
the others; references to statutes or regulations are to be construed as
including all statutory or regulatory provisions consolidating, amending or
replacing the statute or regulation referred to; references to “writing” include
printing, typing, lithography and other means of reproducing words in a tangible
visible form; the word “or” shall not be exclusive (i.e., shall be deemed to
include “and/or”); the words “including,” “includes” and “include” shall be
deemed to be followed by the words “without limitation”; references to articles,
sections (or subdivisions of sections), exhibits, annexes or schedules are to
such parts of this Agreement; references to agreements and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions and other modifications to such instruments (without, however,
limiting any prohibition on any such amendments, extensions and other
modifications by the terms of this Agreement); and references to persons include
their respective permitted successors and assigns and, in the case of any
governmental authority, persons succeeding to their respective functions and
capacities.

 

1.3           Withdrawal of Withdrawing Parties; Admission of Charleston
Station. Effective upon the Effective Date, Withdrawing Parties shall no longer
be deemed parties to the Original Agreement and all rights, duties and
obligations of such Withdrawing Parties thereunder shall be terminated.
Effective upon the Effective Date, Charleston Station shall be admitted as a
party to the Agreement, and by its execution hereof, Charleston Station
ratifies, adopts and agrees to be bound by all of the terms and conditions of
this Agreement.

 

2.             FORMATION OF SELLER SUBSIDIARY ENTITIES, TRANSFER OF PROPERTIES;
PURCHASE AND SALE; LEASEBACK; SUBLEASES

 

2.1           On or prior to the Closing Date, each Seller shall form a special
purpose, wholly-owned Delaware limited liability company (each, a “Seller
Subsidiary Entity,” and collectively, the “Seller Subsidiary Entities”) and then
transfer its Applicable Property to such Seller Subsidiary Entity by delivery of
the documents described in Sections 9.1(a) through (f) inclusive.

 

2.2           Substantially concurrently with the transfer of the Applicable
Property to each Seller Subsidiary Entity, Newco shall form PropCo, as a special
purpose, wholly-owned Delaware limited liability company and then assign all of
its rights, titles and interests under this Agreement to PropCo.

 

2.3           Upon and subject to the terms and conditions herein contained,
each Seller, severally and not jointly, hereby agrees to sell and convey to
Purchaser, and Purchaser hereby agrees to acquire and purchase from each Seller,
all of the right, title and interest of such Seller in, to and under such
Seller’s Applicable Subsidiary Entity Interests.

 

2.4           Simultaneously with the sale of the Subsidiary Entity Interests in
the Seller Subsidiary Entities to Purchaser, (a) the Seller Subsidiary Entities
shall be merged with and into Purchaser, (b) Purchaser shall lease the
Properties to SCI on the terms and conditions

 

11

--------------------------------------------------------------------------------


 

and for the rental set forth in the Master Lease and (c) SCI shall enter into a
sublease of each Applicable Property with each Seller on the terms and
conditions and for the rental set forth in the Subleases.

 

3.             THE PURCHASE PRICE

 

3.1           The purchase price for each of the Applicable Subsidiary Entity
Interests (the “Purchase Price”) shall be the following:

 

(a)           Seven Hundred Forty Million Dollars ($740,000,000.00) for the
Applicable Subsidiary Entity Interests owned by Boulder Station;

 

(b)           One Billion One Hundred Seventy Million Dollars
($1,170,000,000.00) for the Applicable Subsidiary Entity Interests owned by
Charleston Station;

 

(c)           Four Hundred Seventy-One Million Dollars ($471,000,000.00) for the
Applicable Subsidiary Entity Interests owned by Palace Station; and

 

(d)           Seven Hundred Twenty-Five Million Dollars ($725,000,000.00) for
the Applicable Subsidiary Entity Interests owned by Sunset Station.

 

3.2           The Purchase Price of each Applicable Subsidiary Entity Interests
shall be paid to the Seller of the Applicable Subsidiary Entity Interests by
wire transfer of immediately available funds at the Closing.

 

4.             REPRESENTATIONS AND WARRANTIES OF SELLERS

 

4.1           Each Seller, severally and not jointly, represents and warrants to
Purchaser that the following matters are true and correct as of the date hereof:

 

(a)           Such Seller is a corporation, or with respect to Charleston
Station, a limited liability company, duly organized or formed, validly
existing, and in good standing and qualified to do business in the State of
Nevada. This Agreement has been, and all documents to be delivered by such
Seller to Purchaser or its Applicable Seller Subsidiary Entity at or prior to
the Closing pursuant to this Agreement will be, duly authorized, executed and
delivered by such Seller or its Applicable Seller Subsidiary Entity, as
applicable, is and, in the case of the documents to be delivered, will be legal
and binding obligations of such Seller or its Applicable Seller Subsidiary
Entity, as applicable, enforceable in accordance with their respective terms
except to the extent that such enforcement may be limited by applicable
bankruptcy, insolvency, moratorium and other principles relating to or limiting
the rights of contracting parties generally.

 

(b)           Such Seller has, and at the Closing, such Seller’s Applicable
Seller Subsidiary Entity shall have, full corporate or limited liability company
power and authority to own, operate or lease the Applicable Property and to
carry on its business in all material respects as currently conducted by it.

 

(c)           At the Closing, such Seller’s Applicable Seller Subsidiary Entity
will be a limited liability company, duly formed, validly existing and in good
standing under the laws of

 

12

--------------------------------------------------------------------------------


 

the State of Delaware. At or prior to the Closing, such Seller will have
furnished or made available to Purchaser true and complete copies of the
certificate of formation and limited liability company agreement of its
Applicable Seller Subsidiary Entity and all amendments thereto.

 

(d)           At the Closing, the Subsidiary Entity Interests owned by such
Seller in such Seller’s Applicable Seller Subsidiary Entity shall constitute
100% of the issued and outstanding membership and other limited liability
company interests in such Applicable Seller Subsidiary Entity and there will be
no outstanding Options with respect to such Applicable Seller Subsidiary Entity
and such Applicable Seller Subsidiary Entity shall have no Liabilities other
than the Assigned Contracts and Assigned Leases assigned to such Applicable
Seller Subsidiary Entity by such Seller pursuant to Section 2.1 above.

 

(e)           At the Closing, such Applicable Seller Subsidiary Entity’s issued
and outstanding Subsidiary Entity Interests will be validly issued, fully paid
and nonassessable, and such Seller will own such Subsidiary Entity Interests,
beneficially and of record, free and clear of all liens. The delivery of the
assignment and assumption agreement described in Section 9.1(h) will transfer to
Purchaser good and valid title to the Applicable Subsidiary Entity Interests,
free and clear of all liens.

 

(f)            With respect to Boulder Station, the copy of the Boulder Ground
Lease, and all modifications, supplements and amendments thereto, delivered by
Boulder Station to Purchaser prior to the date hereof, is true, correct and
complete and is in full force and effect, without default by any party thereto
(the “Ground Lessor”). The copy of the Boulder Ground Lease delivered to
Purchaser constitutes the entire agreement with Ground Lessor relating to the
Boulder Ground Leased Land, and has not been modified, supplemented or amended,
except for such modifications, supplements and amendments delivered to
Purchaser.

 

(g)           Such Seller has, and at the Closing, its Applicable Seller
Subsidiary Entity shall have, good and insurable title to its Applicable Real
Property subject only to Disclosed/Permitted Matters. Such Seller has, and at
the Closing its Applicable Seller Subsidiary Entity shall have, good and
marketable title to its Applicable Personal Property subject only to
Disclosed/Permitted Matters.

 

(h)           Except as described in the Disclosure Schedule, this Agreement,
and all documents to be delivered by such Seller or its Applicable Seller
Subsidiary at the Closing, do not, and will not at the Closing, violate any
provision of (i) the articles of incorporation, bylaws, certificate of
formation, limited liability company agreement or other comparable
organizational documents of such Seller or its Applicable Seller Subsidiary
Entity, (ii) any Material Contracts or (iii) any order, writ, judgment or decree
specifically naming, or statute, rule or regulation applicable to the Applicable
Property, such Seller or its Applicable Seller Subsidiary Entity and do not
require any consent by any third party; provided, however, that with respect to
Boulder Station, the transfer of Boulder Station’s leasehold estate under the
Boulder Ground Lease requires the consent of the Ground Lessor.

 

(i)            There have been furnished or made available to Purchaser and
Purchaser’s Initial Lender complete and correct copies of, or disclosed in item
3 of the Disclosure Schedule, all written service, construction, vendor,
maintenance and management contracts and Leases

 

13

--------------------------------------------------------------------------------


 

affecting its Applicable Property that are in effect as of the date hereof and
will be binding on Purchaser or such Seller’s Applicable Seller Subsidiary
Entity or constitute a lien or encumbrance on the Applicable Property after the
Closing (collectively, “Contracts”). Such Seller has, and at the Closing, its
Applicable Seller Subsidiary Entity will have, not agreed to any modifications
or material waivers, whether orally or in writing, with respect to any Contract,
except for such written amendments and waivers delivered or made available to
Purchaser or as described in the Disclosure Schedule.

 

(j)            Other than the Contracts, Applicable Leases and other materials
relating to the Applicable Property previously furnished or made available to
Purchaser and Purchaser’s Initial Lender and the matters as shown in the
Disclosure Schedule or the Title Policy for the Applicable Property
(collectively with such Contracts and other materials, the “Disclosed/Permitted
Matters”), such Seller has not and such Seller’s Applicable Seller Subsidiary
Entity shall have not entered into any lease, tenancy, occupancy or service
agreement or any other agreement that will be binding on Purchaser, such
Seller’s Applicable Seller Subsidiary Entity or the Applicable Property after
the Closing. Such Seller has no knowledge that anyone will, at the Closing, have
any right to possession of the Applicable Property owned or leased by such
Seller or its Applicable Seller Subsidiary Entity, except pursuant to the
Disclosed/Permitted Matters and with respect to the Boulder Property, the
lessors under the Boulder Ground Lease.

 

(k)           The facilities, structure and equipment presently situated on the
Applicable Property of such Seller and owned, operated or leased by such Seller
are presently adequate for the operations for which they are being used. Such
facilities, structures and equipment are structurally sound and in good repair
and operating condition, normal wear and tear excepted. Except as described in
the Disclosed/Permitted Matters, such Seller has not received notice of any
condemnation proceeding against the whole or any part of the Applicable
Property, and, to the best of such Seller’s knowledge, there is no proposed or
contemplated exercise of eminent domain with respect to the Applicable Property.

 

(l)            Such Seller is not, and at the Closing, its Applicable Seller
Subsidiary Entity will not be, the subject of a bankruptcy or insolvency
proceeding.

 

(m)          To the best of such Seller’s knowledge, except as described in the
Disclosed/Permitted Matters or terminations in the ordinary and usual course
consistent with past practice, the persons employed by Seller, or at the
Closing, its Applicable Seller Subsidiary Entity, in connection with the
management, operation, or maintenance of the Applicable Property will continue
to be employed by such Seller as of the Closing. Since January 1, 2006, there
has been no material work stoppage, strike or other concerted action by
employees of such Seller.

 

(n)           Except as described in the Disclosed/Permitted Matters, there are
no pending or, to the best of such Seller’s knowledge, threatened lawsuits by
any party claiming a default under any Contract or otherwise concerning the
whole or any part of the Applicable Property, which in either case would have a
material adverse effect on the Seller or the Applicable Seller Subsidiary Entity
or the value or operations of the Applicable Property.

 

14

--------------------------------------------------------------------------------


 

(o)           Except as described in the Disclosed/Permitted Matters, each
Applicable Lease and Contract affecting the Applicable Property is in full force
and effect and unmodified. Except as described in the Disclosed/Permitted
Matters, such Seller has, and at the Closing, its Applicable Seller Subsidiary
Entity will have, performed all material obligations (including any obligations
to perform work or pay construction allowances) and is not, or at the Closing,
will not be, in material default under any such Applicable Lease or Contract.
Except as described in the Disclosed/Permitted Matters, no written notice has
been either received or delivered by such Seller regarding any material default
or material breach under any Applicable Lease or Contract affecting the
Applicable Property which is outstanding and uncured.

 

(p)           To the best of such Seller’s knowledge, except as described in the
Disclosed/Permitted Matters, no Tenant is in default in the payment of rent
required to be paid under its Applicable Lease.

 

(q)           Except as described in the Disclosed/Permitted Matters, such
Seller has, and at the Closing, its Applicable Seller Subsidiary Entity will
have, no knowledge of the use, treatment, storage, disposal or existence of any
Hazardous Materials at the Applicable Property, including, without limitation,
the groundwater thereunder, which might create any liability of owners or
occupants of the Applicable Property under any federal, state or local law or
regulation or which would require reporting to a governmental agency. For the
purpose of this Agreement, “Hazardous Materials” shall include, but not be
limited to, (A) substances defined as “hazardous materials,” “hazardous
substances,” “hazardous wastes,” or “toxic substances” in the Federal
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. § 9601, et seq.; the Hazardous Materials Transportation Act,
49 U.S.C. § 1801, et seq.; the Resource Conservation and Recovery Act 42 U.S.C.
§ 6901 et seq.; applicable state and local statutes; and in the regulations
adopted and publications promulgated pursuant to said laws from time to time,
and (B) any chemical, material, substance or other matter of any kind whatsoever
which is prohibited, regulated or limited by any federal, state, local, county
or regional authority or legislation, including, without limitation, that
enumerated above in clause (A). Except as described in the Disclosed/Permitted
Matters, there is no asbestos or polychlorinated biphenyls (PCBs) contained in
or stored on the Applicable Property including, without limitation, the
materials comprising the Improvements situated on the Applicable Property.

 

(r)            The Applicable Property has adequate rights of access to public
ways. All roads necessary for the full utilization of the Applicable Property
for its current purpose have been completed and dedicated to public use and
accepted by all governmental authorities or are the subject of access easements
for the benefit of the Applicable Property.

 

(s)           Except as described in the Disclosed/Permitted Matters, there are
no material physical, structural, or mechanical defects in the Improvements on
the Applicable Property, including, without limitation, the plumbing, heating,
air conditioning and electrical systems, and all such items are in good
operating condition and repair.

 

(t)            Except as described in the Disclosed/Permitted Matters, the use
and operation of the Applicable Property is in compliance with applicable
building codes, environmental, zoning, subdivision, and land use laws, and other
local, state and federal laws and

 

15

--------------------------------------------------------------------------------


 

regulations. Except as described in the Disclosed/Permitted Matters, such Seller
has, and at the Closing, its Applicable Seller Subsidiary Entity will have,
received no notice from any governmental authority advising such Seller or
Seller Subsidiary Entity of (i) a violation of any such laws or regulations
(whether now existing or which will exist with the passage of time) or (ii) any
action which must be taken to avoid a violation thereof.

 

(u)           Except as described in the Disclosed/Permitted Matters, such
Seller has, and at the Closing, will have and its Applicable Seller Subsidiary
Entity will have, not received any notice from any insurance carrier or any of
the Tenants of any defects or inadequacies in the Applicable Property, or in any
portion thereof, which would adversely affect the insurability thereof or the
cost of such insurance. Except as described in the Disclosed/Permitted Matters,
there are no pending insurance claims with respect to its Applicable Property or
its Applicable Seller Subsidiary Entity.

 

(v)           Except as described in the Disclosed/Permitted Matters, there are
no pending, or, to the best of such Seller’s knowledge, threatened legal
proceedings or actions of any kind or character affecting the Applicable
Property or such Seller’s interest therein, or at the Closing, its Applicable
Seller Subsidiary Entity’s interest therein, which in either case would have a
material adverse effect on the Seller or the Applicable Seller Subsidiary Entity
or the value or operations of the Applicable Property.

 

(w)          There are no federal, state or local tax liens encumbering the
Applicable Property other than the lien of real property taxes and assessments
not yet due and payable.

 

(x)            No pending obligations exist for sales or use taxes due with
respect to the personal property in the Applicable Property and all such taxes
due and payable prior to the Closing or by reason of the transaction
contemplated herein shall be paid by such Seller.

 

(y)           Except as set forth in the notes thereto and as disclosed in the
Disclosure Schedule, all such Seller’s financial statements delivered to
Purchaser (i) were prepared in accordance with GAAP, (ii) fairly present the
financial condition and results of operations of the business of such Seller as
of the respective dates thereof and for the respective periods covered thereby,
and (iii) were compiled from books and records regularly maintained by
management and used to prepare the financial statements of such Seller in
accordance with the principles stated therein. Such Seller has maintained the
books and records in a manner sufficient to permit the preparation of financial
statements in accordance with GAAP.

 

(z)            Such Seller is solvent and will not be rendered insolvent or
subject to any material risk of insolvency (either because the financial
condition of such Seller is such that the sum of its Indebtedness is greater
than the fair market value of its Assets or because the fair market value of its
Assets will be less than the amount required to pay its probable liability on
its Indebtedness as such Indebtedness becomes due) as a result of the
transactions contemplated by this Agreement. The consummation of the
transactions contemplated by this Agreement will not have the effect of causing
any bankruptcy or insolvency laws to be applicable to such Seller or subject
such Seller to any bankruptcy, civil rehabilitation, reorganization or similar
proceedings.

 

16

--------------------------------------------------------------------------------


 

(aa)         ERISA. Such Seller and each of its respective ERISA Affiliates have
complied in all material respects with all applicable provisions and
requirements of ERISA and the regulations and published interpretations
thereunder with respect to each Plan, and have performed all their obligations
under each Plan except as would not reasonably be expected to have a material
adverse effect on such Seller or the operations of its Applicable Property. Each
Plan that is intended to qualify under Section 401(a) of the Code is so
qualified to the extent that failure of such Plan to qualify would not
reasonably be expected to have a material adverse effect on such Seller or the
operations of its Applicable Property.

 

(bb)         Taxes. Except as would not reasonably be expected to have a
material adverse effect on such Seller or the operations of its Applicable
Property, such Seller has filed or caused to be filed all federal, state and
other material tax returns that are required to be filed and has paid all taxes
shown to be due and payable on said returns or on any assessments made against
it or any of its property and all other taxes, fees or other charges imposed on
it or any of its property by any governmental authority (other than the amount
or validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of such Seller); no tax lien has been filed, and, to the
best of such Seller’s knowledge, no claim is being asserted, with respect to any
such tax, fee or other charge.

 

4.2           All of the representations and warranties set forth in this
Section 4 above shall survive the execution and delivery of this Agreement and
the performance hereof and shall further survive until the date that occurs one
(1) year after the Closing Date (the “Survival Date”); and if notice of any
claim made by Purchaser of a breach of any representation or warranty is given
on or before the Survival Date, such claim may be pursued against the
appropriate Seller and such representation or warranty shall not be deemed to
have expired on the Survival Date. Notwithstanding the foregoing, the
representations and warranties set forth in Sections 4.1(a) to (e) and (h) of
this Agreement shall survive the Closing Date indefinitely. Notice of any claim
made by Purchaser on the basis of a breach of a provision in this Section 4
above shall be given by the Purchaser to the appropriate Seller on or before the
Survival Date and Purchaser shall be deemed to have waived all claims in
connection with this Section 4 if written notice of which is not given to such
Seller on or before the Survival Date provided that the foregoing shall not
apply to claims made by Purchaser on the basis of a breach of any of the
representations and warranties set forth in Sections 4.1(a) to (e) and (h) of
this Agreement.

 

5.             REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser represents and warrants to each Seller that the following matters are
true and correct as of the date hereof and as of the Closing Date:

 

5.1           Purchaser is a limited liability company duly formed, validly
existing and in good standing under the laws of the State of Delaware. This
Agreement has been, and all the documents to be delivered by Purchaser to each
Seller at the Closing will be, duly authorized, executed and delivered by
Purchaser, is and, in the case of the documents to be delivered, will be legal
and binding obligations of Purchaser, enforceable in accordance with their
respective terms (except to the extent that such enforcement may be limited by
applicable bankruptcy, insolvency, moratorium and other principles relating to
or limiting the rights of contracting parties

 

17

--------------------------------------------------------------------------------


 

generally), and does not, and will not at the Closing, violate any provisions of
any agreement to which Purchaser is a party.

 

5.2           This Agreement and all other documents now or hereafter to be
executed and delivered by Purchaser pursuant to this Agreement do not and will
not contravene any provision of any agreement, judgment, order, decree, writ or
injunction, or any provision of any existing law or regulation to which
Purchaser is a party or it or its property is bound. The execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby
by Purchaser do not and will not require any consent by any third party.

 

6.             “AS IS” PURCHASE AND WAIVERS

 

Except as expressly set forth in this Agreement, including but not limited to
Sections 4.1 and 7.1, Purchaser agrees to accept the purchase of each of the
Subsidiary Entity Interests and the transfer by each Seller to its Applicable
Seller Subsidiary Entity of each Property “as is”, “where is”, with all faults,
and in its condition as at the Closing Date regardless of the state of title or
physical condition of the Real Property, environmental matters relating to any
of the Real Property, the income, expense or operation of the Real Property, the
entitlements with respect to the Real Property or which may be obtained with
respect to the Real Property, the uses which can be lawfully made of the Real
Property under applicable zoning or other laws, any existing or prospective
Leases or Contracts or any other matter or thing with respect to the Real
Property and, except as otherwise expressly provided in this Agreement,
Purchaser shall assume the risk that adverse matters, which may not have been
revealed by Purchaser’s investigations or which may occur, be imposed, arise or
be discovered by Purchaser.

 

7.             CONDITIONS PRECEDENT TO CLOSING

 

7.1           The following shall be conditions precedent to Purchaser’s
obligation to consummate the purchase and sale transaction contemplated herein
(the “Purchaser’s Conditions Precedent”):

 

(a)           The representations and warranties set forth in Section 4 shall be
true and correct in all material respects as of the Closing Date except for
breaches thereof which do not in the aggregate have a material adverse effect on
the value of the Real Property or Seller Subsidiary Interest, each taken as a
whole, and each Seller shall have duly and substantially performed each and
every material covenant, undertaking and agreement to be performed by Sellers
under this Agreement, including the delivery of the documents described in
Sections 9.1 and 9.2 hereof.

 

(b)           The Title Company shall be unconditionally prepared and
irrevocably committed to issue ALTA extended coverage owner’s policies of title
insurance (the “Title Policies”) insuring the interest of each Applicable Seller
Subsidiary Entity and Purchaser, as successor by merger to such Applicable
Seller Subsidiary Entity, in each Applicable Real Property, dated the Closing
Date, with an aggregate liability for each policy of title insurance in the
amount of the Purchase Price for the Applicable Subsidiary Entity Interests of
the Applicable Seller Subsidiary Entity owning the Applicable Property, in the
forms, containing such

 

18

--------------------------------------------------------------------------------


 

endorsements, and subject only to such exceptions as have been reasonably
approved by Sellers, Purchaser and Purchaser’s Lender.

 

(c)           With respect to the Boulder Property, Purchaser shall have
received at least seven (7) days prior to the Closing, (i) an executed Ground
Lessor Consent and Estoppel Certificate from the lessor under the Boulder Ground
Lease substantially in the form of Exhibit J-1 attached hereto (with such
changes thereto reasonably approved by Purchaser and Purchaser’s Initial
Lender), dated no more than thirty (30) days prior to the Closing (the “Ground
Lessor Estoppel Certificate”) and (ii) an executed Fee Mortgagee Estoppel
Certificate from any mortgagee of fee title to the Boulder Ground Leased Land
substantially in the form of Exhibit J-2 attached hereto (with such changes
thereto reasonably approved by Purchaser and Purchaser’s initial lender), dated
no more than thirty (30) days prior to the Closing (the “Fee Mortgagee Estoppel
Certificate”).

 

(d)           Each Seller shall have formed its Applicable Seller Subsidiary
Entity and transferred its Applicable Property to its Applicable Seller
Subsidiary Entity in the manner required under Section 2.1 above.

 

(e)           Concurrently or substantially concurrently with the Closing (i)
the Merger (as defined in the Merger Agreement) shall be consummated, (ii) SCI
shall have entered into the Master Lease, and (iii) SCI and the Sellers shall
have entered into the Subleases.

 

If any of the foregoing Purchaser’s Conditions Precedent are not satisfied with
respect to a particular Property or Subsidiary Entity Interests, Purchaser shall
have the right at its sole election either to waive the condition in question
and proceed with the purchase of such Subsidiary Entity Interests pursuant to
all of the other terms of this Agreement or, in the alternative, to terminate
this Agreement with respect to such Subsidiary Entity Interests or in its
entirety. In the event that Purchaser elects to terminate this Agreement with
respect to such Subsidiary Entity Interests as provided in the foregoing
sentence, this Agreement shall become null and void without further obligation
on the part of Purchaser and Seller of such Subsidiary Entity Interests with
respect to such Subsidiary Entity Interests. In the event Purchaser elects to
terminate this Agreement in its entirety, this Agreement shall become null and
void without further obligation on the part of Purchaser and Sellers.

 

7.2           The obligation of each Seller to consummate the transactions
contemplated hereunder to occur on the Closing Date are each conditioned on the
fulfillment of the following (“Sellers’ Conditions Precedent”) on and as of the
Closing Date:

 

(a)           The truth, in all material respects, of each and every
representation and warranty made by Purchaser and the due performance of each
and every material covenant, undertaking and agreement to be performed by
Purchaser under this Agreement (including, but not limited to, the delivery by
Purchaser of the items, and the making of the payments, described in Section 10
below).

 

(b)           Concurrently or substantially concurrently with the Closing (i)
the Merger (as defined in the Merger Agreement) shall be consummated and (ii)
Purchaser shall have entered into the Master Lease.

 

19

--------------------------------------------------------------------------------


 

(c)           The Title Company shall be unconditionally prepared and
irrevocably committed to issue ALTA extended coverage leasehold owner’s policies
of title insurance insuring SCI’s leasehold estate under the Master Lease and
each Seller’s leasehold estate under the Sublease for the Applicable Property,
dated the day and time of the Closing, with an aggregate liability for each
policy of title insurance in the amount of the Purchase Price for the Applicable
Property (or such other amount designated by such Seller), in forms approved by
Sellers, and subject only to such exceptions as set forth in the Title Policies.

 

If any of the foregoing Sellers’ Conditions Precedent are not satisfied with
respect to a particular Property or Subsidiary Entity Interests, the Seller of
such Subsidiary Entity Interests shall have the right at its sole election
either to waive the condition in question and proceed with the sale of such
Subsidiary Entity Interests pursuant to all of the other terms of this Agreement
or, in the alternative, to terminate this Agreement with respect to such
Subsidiary Entity Interests or in its entirety. In the event that such Seller
elects to terminate this Agreement with respect to such Subsidiary Entity
Interests as provided in the foregoing sentence, this Agreement shall become
null and void without further obligation on the part of Purchaser and such
Seller with respect to such Subsidiary Entity Interests. In the event any Seller
elects to terminate this Agreement in its entirety, this Agreement shall become
null and void without further obligation on the part of Purchaser and Sellers.

 

7.3           Notwithstanding anything to the contrary contained herein, in the
event that the Merger Agreement is terminated pursuant to the terms thereof,
this Agreement shall automatically terminate and become null and void without
further obligation on the part of Purchaser and Sellers.

 

8.             SELLERS’ COVENANTS

 

Each Seller, severally and not jointly and subject to Subsection 8(l) below,
hereby covenants with Purchaser as follows:

 

(a)           Prior to the Closing, except as described in the
Disclosed/Permitted Matters, such Seller shall neither execute any new
Applicable Lease, nor terminate, renew, amend or modify any existing Applicable
Lease without Purchaser’s prior written consent, which shall not be unreasonably
withheld or delayed. Prior to the Closing, except as described in the
Disclosed/Permitted Matters, such Seller shall not, without Purchaser’s prior
consent, which shall not be unreasonably withheld or delayed, accept from any of
the Tenants payment of rent or other charges more than one month in advance or
apply any security deposit to rent due from any Tenant.

 

(b)           Prior to the Closing, except as described in the
Disclosed/Permitted Matters, such Seller shall not, without the prior written
consent of Purchaser, which shall not be unreasonably withheld or delayed, enter
into any Contract with respect to the Applicable Property which (i) will survive
the Closing and materially affect the use, operation or enjoyment of the
Applicable Property after the Closing and (ii) would not be permitted to be
executed by SCI under the Master Lease after the Closing without the consent of
Purchaser.

 

20

--------------------------------------------------------------------------------


 

(c)           The existing insurance policies, or equivalent coverage, with
respect to its Applicable Property shall remain continuously in force through
the day of the Closing.

 

(d)           At all times prior to the Closing, such Seller shall operate and
manage the Applicable Property in the ordinary and usual course consistent with
past practice, maintaining present services, and shall maintain the Applicable
Property in good repair and working order, shall keep on hand sufficient
materials, supplies, equipment and other personal property for the efficient
operation and management of the Applicable Property in the ordinary and usual
course consistent with past practice, and shall perform when due all of Seller’s
obligations under the Applicable Leases, Contracts, Governmental Approvals and
other agreements relating to such Property and otherwise in accordance with
applicable laws, ordinances, rules and regulations affecting such Property.
Except as otherwise provided herein or as described in the Disclosed/Permitted
Matters, Seller shall deliver the Applicable Property at the Closing in
substantially the same condition as it was on the date hereof, reasonable wear
and tear excepted. None of the tangible personal property included in its
Applicable Property shall be removed from the Applicable Real Property, unless
replaced by tangible personal property of equal or greater utility and value.

 

(e)           Such Seller shall pay, or cause to be paid, in the ordinary and
usual course consistent with past practice all bills and invoices for labor,
goods, material and services of any kind relating to the Applicable Property,
utility charges, and employee salary and other accrued benefits relating to the
period prior to the Closing.

 

(f)            Such Seller agrees to pay, or cause to be paid, in the ordinary
and usual course consistent with past practice any brokerage or leasing fee or
similar commission or other compensation with respect to the Applicable Leases
which is or will become due and payable prior to or after the Closing.

 

(g)           All alterations, installations and other tenant or other
improvement work required to be performed prior to the Closing under the
Applicable Leases or otherwise with respect to the Applicable Property and all
tenant improvement allowances which lessor under the Applicable Leases is
obligated to pay to Tenants prior to the Closing shall be completed and paid in
full in the ordinary and usual course consistent with past practice, which
completion may occur after the Closing. No alteration, installation or other
tenant or other improvement work which would constitute a Material Alteration
under the Master Lease and is not described in the Disclosed/Permitted Matters,
shall be commenced without the prior written consent of Purchaser.

 

(h)           After the date hereof and prior to the Closing, except as
described in the Disclosed/Permitted Matters, no part of its Applicable
Property, or any interest therein, will be alienated, licensed, encumbered or
otherwise transferred. Such Seller shall make or cause to be made all payments
of principal and interest required under any mortgages encumbering the
Applicable Property which are due and payable prior to the Closing.

 

21

--------------------------------------------------------------------------------


 

(i)            With respect to the Boulder Property, Boulder Station shall not
amend, modify, supplement or otherwise alter the terms of the Boulder Ground
Lease.

 

(j)            Such Seller shall promptly notify Purchaser of any change in any
condition with respect to the Applicable Property or of any event or
circumstance which makes any representation or warranty of such Seller to
Purchaser under this Agreement untrue or misleading, or any covenant of such
Seller under this Agreement incapable of being performed.

 

(k)           Such Seller shall submit to Purchaser and Purchaser’s Lender for
their reasonable approval of the form of limited liability company agreement of
such Seller’s Applicable Seller Subsidiary Entity to be executed on the date of
formation of such Seller Subsidiary Entity which agreement shall contain such
provisions as are required under Purchaser’s Loan Documents.

 

(l)            Notwithstanding any provision of this Section 8, (i) nothing in
this Section 8 shall prohibit, restrict or require any action by any Seller with
respect to any Applicable Property which would be permitted or not required to
be taken under the Master Lease and Subleases after the Closing, (ii) in no
event shall any action taken by, with the written consent of, or at the written
direction of, any of the Fertittas (and not also at the direction or with the
concurrence of the Board of Directors of SCI (acting with the concurrence of the
Special Committee) or the Special Committee) constitute a violation by any
Seller of this Section 8, and (iii) in the event of any conflict between any
terms and provisions set forth in this Section 8 and those set forth in the
Merger Agreement, the terms and provisions of the Merger Agreement shall
supersede and control the terms and provisions of this Section 8.

 

9.             SELLERS’ CLOSING DOCUMENTS

 

9.1           On or before the Closing, each Seller shall deliver or cause to be
delivered to Purchaser (either directly or in the case of the documents
described in subsections (a), (b) and (k) below, through the Title Company) the
following with respect to its Applicable Seller Subsidiary Entity or its
Applicable Property:

 

(a)           One (1) grant, bargain, sale deed with respect to the Applicable
Real Property (the “Deed”) in recordable form conveying such Real Property to
its Applicable Seller Subsidiary Entity, duly executed by Seller and in
substantially the form as set forth in Exhibit K-1 attached hereto;

 

(b)           With respect to the Boulder Property, one (1) assignment of lease
(the “Assignment of Lease”) in recordable form assigning the leasehold estate as
tenant under the Boulder Ground Lease held by Boulder Station to its Applicable
Seller Subsidiary Entity, duly executed by Boulder Station, in substantially the
form as set forth in Exhibit K-2 attached hereto;

 

(c)           With respect to the Boulder Property, one (1) executed Ground
Lessor Estoppel Certificate and one (1) executed Fee Mortgagee Estoppel
Certificate;

 

22

--------------------------------------------------------------------------------


 

(d)           Three (3) originals of a bill of sale and assignment conveying to
its Applicable Seller Subsidiary Entity all right, title and interest of such
Seller in, to and under its Applicable Personal Property, duly executed and
acknowledged by such Seller and in substantially the same form as set forth in
Exhibit L attached hereto;

 

(e)           Three (3) originals of an assignment and assumption agreement
conveying to its Applicable Seller Subsidiary Entity (i) those Contracts for the
Applicable Property listed on Schedule 2 attached hereto (the “Assigned
Contracts”), and (ii) the Intangible Personal Property  included in the
Applicable Personal Property, to the extent assignable, in substantially the
same form as set forth in Exhibit M attached hereto;

 

(f)            Three (3) originals of an assignment and assumption agreement of
those Leases for the Applicable Property listed on Schedule 3 attached hereto
(the “Assigned Leases”), in substantially the same form as set forth in
Exhibit N attached hereto;

 

(g)           Three (3) originals of an affidavit from the Seller which
satisfies the requirements of Section 1445 of the Code, as amended, in
substantially the same form as set forth in Exhibit O attached hereto;

 

(h)           Three (3) originals of an assignment and assumption agreement
conveying to Purchaser the Applicable Subsidiary Entity Interests, in
substantially the same form as set forth in Exhibit P attached hereto;

 

(i)            Three (3) originals of the Sublease with respect to its
Applicable Property, duly executed and acknowledged by SCI and such Seller;

 

(j)            Three (3) originals of a Memorandum of Sublease, duly executed
and acknowledged by SCI and such Seller, in substantially the same form as set
forth in Exhibit Q attached hereto;

 

(k)           Reasonable proof of the authority of Seller’s signatories, and
reasonable evidence of the due authorization, execution and delivery by Seller
of this Agreement and the other documents delivered by Seller hereunder, and the
due organization or formation and good standing of Seller in the State of
Nevada;

 

(l)            An affidavit of Seller dated as of the Closing Date as
customarily required by the Title Company, addressed to the Title Company,
certifying among other things, with respect to (a) the status of services
performed or materials supplied with respect to the Real Property during the
period preceding the Closing Date for which, under local law, lien rights may
exist and (b) tenants or other parties in or claiming or asserting rights to
possession of the Applicable Property, other than the Tenants pursuant to the
Leases; and

 

(m)          Any other documents reasonably required by Purchaser or the Title
Company or called for hereunder which have not previously been delivered, in
order to consummate the transaction contemplated by this Agreement.

 

23

--------------------------------------------------------------------------------


 

9.2           On or before the Closing, Sellers shall deliver or cause to be
delivered to Purchaser (either directly or in the case of the documents
described in subsection (b) below, through the Title Company) the following with
respect to the Properties:

 

(a)           Three (3) originals of the Master Lease, duly executed and
acknowledged by SCI;

 

(b)           Three (3) originals of a Memorandum of Master Lease, duly executed
and acknowledged by SCI, in substantially the same form as set forth in
Exhibit R attached hereto; and

 

(c)           Three (3) originals of a guaranty by SCI of the obligations of
each Seller under this Agreement, in substantially the same form as set forth in
Exhibit S attached hereto.

 

10.          PURCHASER’S CLOSING DOCUMENTS

 

10.1         On or before the Closing, Purchaser shall deliver to the Seller of
the Applicable Subsidiary Entity Interest the following:

 

(a)           Duly executed counterparts of the documents listed in Sections
9.1(h) and Sections 9.2(a) and (b);

 

(b)           The Purchase Price by wire transfer, together with such sums
necessary to pay Purchaser’s net adjustments, costs and expenses;

 

(c)           Reasonable proof of the authority of Purchaser’s signatories and
reasonable evidence of the due authorization, execution and delivery by
Purchaser of this Agreement and the other documents delivered by Purchaser
hereunder and the due organization or formation and good standing or
qualification to do business, in all relevant jurisdictions, of Purchaser; and

 

(d)           Any other documents reasonably required by such Seller or called
for hereunder which have not previously been delivered, in order to consummate
the transaction contemplated by this Agreement.

 

11.          CLOSING

 

The purchase and sale contemplated herein shall close (the “Closing”) at (i) the
offices of Milbank, Tweed, Hadley & McCloy LLP, located in Los Angeles,
California, immediately following the closing of the transactions contemplated
under the Merger Agreement or (ii) at such other place and time or on such other
date as Purchaser and Sellers may agree in writing (the actual date of the
Closing, the “Closing Date”).

 

24

--------------------------------------------------------------------------------


 

12.          EXPENSES AND CLOSING COSTS

 

Except as otherwise specifically provided herein, each party shall pay its own
costs and expenses in connection with the transactions contemplated hereby,
including the fees and expenses of its attorneys, accountants, consultants and
engineers. For each Property, Purchaser shall pay Fifty Percent (50%) of the
fees for recording the Deed, and with respect to the Boulder Property, the
Assignment of Ground Lease, the Memorandum of Master Lease, the Memoranda of
Subleases and any other documents customarily recorded, any documentary or
transfer taxes due in connection with the consummation of the transactions
contemplated herein, the cost of the Title Policies issued by the Title Company
(including the costs of any endorsements relating to the Property) and the cost
of any updated survey requested by Purchaser in connection with the Title
Policy. Each Seller shall pay Fifty Percent (50%) of the fees for recording the
Deed, and with respect to the Boulder Property, the Assignment of Ground Lease,
the Memorandum of Master Lease, the Memorandum of Sublease of its Applicable
Property and any other documents customarily recorded, any documentary or
transfer taxes due, if any, in connection with the consummation of the
transactions contemplated herein, the cost of the Title Policy with respect to
its Applicable Property issued by the Title Company (including the costs of any
endorsements relating to the Property) and the cost of any updated survey of its
Applicable Property requested by Purchaser in connection with the Title Policy.
If any fees, taxes, charges or other sums (excluding any income taxes payable by
any party hereto) are required by law to be paid in connection with the
consummation of the transactions contemplated by this Agreement to occur on the
Closing Date and the payment of same is not allocated between the parties by the
terms of this Agreement, then the cost of same shall be paid by the party as is
customary in Las Vegas, Nevada. The provisions of this Section 12 shall survive
the Closing and the termination of this Agreement.

 

13.          LOSS BY CASUALTY OR CONDEMNATION

 

13.1         Each Seller shall give Purchaser prompt notice of (i) any casualty
affecting all or any portion of its Applicable Property between the Effective
Date and the Closing Date, and (ii) any actual taking or condemnation of all or
any portion of its Applicable Property or any planned or pending condemnation
action as to which such Seller has received written notice from the condemning
authority.

 

13.2         In the event that a particular Property suffers damage or
destruction subsequent to the Effective Date but prior to the Closing Date (a
“Casualty”) or a transfer of title or possession of all or any part of a
particular Property by condemnation occurs (a “Taking”), the Closing shall take
place as provided herein without abatement of the Purchase Price for such
Property, and there shall be assigned to Purchaser or the Applicable Seller
Subsidiary Entity at the Closing all interest of the Seller of such Property in
all proceeds of insurance policies maintained by Seller or SCI which may be
payable to such Seller on account of such Casualty or any award which may be
payable to such Seller on account of such Taking. Any such proceeds or award
that are assigned to Purchaser or the Applicable Seller Subsidiary Entity shall
be used by Purchaser to restore the Property pursuant to the Master Lease unless
such restoration is not possible in the case of a Taking. Notwithstanding the
foregoing, Purchaser shall have the right to elect not to purchase such affected
Property by giving notice to Sellers prior to the Closing Date if such Casualty
or Taking results in a Portfolio MAE as determined in accordance with the
Commitment Letter. Upon the occurrence of a Portfolio MAE as determined in
accordance with the Commitment Letter and the election by Purchaser not to
purchase an affected Property

 

25

--------------------------------------------------------------------------------


 

pursuant to the preceding sentence, the Sellers other than the Seller of the
affected Property shall have the right to terminate this Agreement and not
consummate the transactions contemplated herein by giving Purchaser notice of
such election at any time prior to the Closing. In the event that Purchaser’s
Lender shall designate real property interests comprising one or more casino and
hotel projects owned by SCI or through its subsidiaries (the “Substituted
Properties”) to be conveyed to a Seller Subsidiary Entity, the Subsidiary Entity
Interests of which would be conveyed to Purchaser in lieu of the Subsidiary
Entity Interests of the Seller Subsidiary Entity owning or to own such affected
Property so as to avoid the Portfolio MAE (a “Property Substitution”); Purchaser
and Sellers shall enter into an amendment to this Agreement and modify the terms
of the Master Lease and Subleases, as appropriate, in order to adjust the
Purchase Price of each Applicable Subsidiary Entity Interest and rents under the
Master Lease and the Sublease of each Applicable Property so affected in a
manner reasonably acceptable to Purchaser, Sellers and Purchaser’s Lender;
provided, however, that (i) the designation and conveyance of such Substituted
Properties shall be subject to compliance with the other terms and conditions of
the Merger Agreement; (ii) all parties shall act reasonably in implementing the
Property Substitution consistent with the objective of avoiding the Portfolio
MAE while preserving the material terms set forth in the Merger Agreement; and
(iii) in no event shall such Property Substitution result in an inability to
render the opinions contemplated in the Merger Agreement.

 

13.3         Unless Purchaser shall have properly given notice of its election
not to purchase such Property affected by such Casualty or Taking as provided
above, Purchaser shall be entitled to participate in the adjustment of the
claims with respect to such Casualty or Taking (other than claims which SCI or
such Seller could separately make with respect to such Taking under the Master
Lease), and the applicable Seller shall not compromise, settle or adjust any
such claims without Purchaser’s prior written consent.

 

13.4         Each Seller shall retain the risk of loss or damage with respect to
its Applicable Property until title passes, which shall occur on the Closing
Date. The provisions of this Section 13 shall survive the Closing.

 

14.          DEFAULT

 

14.1         In the event the sale of Applicable Subsidiary Entity Interests as
contemplated hereunder is not consummated because of a material default under
this Agreement on the part of a particular Seller, Purchaser shall have the
right to terminate this Agreement either in its entirety or with respect to the
Applicable Subsidiary Entity Interests or the right to seek specific performance
of such Seller’s obligations under this Agreement (and all reasonable costs and
expenses incurred in enforcing its rights hereunder, including reasonable
attorneys’ fees).

 

14.2         In the event the sale of the Applicable Subsidiary Entity Interests
as contemplated hereunder is not consummated because of a material default under
this Agreement on the part of Purchaser, Seller of such Applicable Subsidiary
Entity Interests shall have the right to terminate this Agreement either in its
entirety or with respect to such Subsidiary Entity Interests, the right to seek
specific performance of Purchaser’s obligations under this Agreement

 

26

--------------------------------------------------------------------------------


 

(and all reasonable costs and expenses incurred in enforcing its rights
hereunder, including reasonable attorneys’ fees) and all other rights and
remedies at law or in equity.

 

15.          BROKER’S COMMISSION

 

15.1         Purchaser represents and warrants that no brokerage commission,
finder’s fee or other compensation is due or payable by reason of Purchaser’s
actions in the transaction contemplated hereby. Purchaser agrees to indemnify
and hold harmless each Seller from and against any losses, damages, costs and
expenses (including attorney’s fees) incurred by Seller by reason of any breach
or inaccuracy of the representation and warranty contained in this Section 15.1.

 

15.2         Each Seller, severally and not jointly, represents and warrants
that no brokerage commission, finder’s fee or other compensation is due or
payable by reason of such Seller’s actions in the transaction contemplated
hereby. Each Seller, severally and not jointly, agrees to indemnify and hold
harmless Purchaser from and against any losses, damages, costs and expenses
(including attorney’s fees) incurred by Purchaser by reason of any breach or
inaccuracy of the representation and warranty contained in this Section 15.2.

 

15.3         The provisions of this Section 15 shall survive the termination of
this Agreement or the Closing.

 

16.          INDEMNIFICATION.

 

16.1         Each Seller, severally and not jointly, shall indemnify Purchaser
and Purchaser’s Lender in respect of, and hold each of them harmless from and
against, any and all Losses suffered, incurred or sustained by any of them or to
which any of them becomes subject, resulting from, arising out of or relating to
any (a) breach of representation or warranty of such Seller or its Applicable
Seller Subsidiary Entity or (b) nonfulfillment of or failure to perform any
covenant or agreement on the part of such Seller or its Applicable Seller
Subsidiary Entity contained in this Agreement. Purchaser shall indemnify each
Seller and hold each Seller harmless from and against, any and all Losses
suffered, incurred or sustained by any of them or to which any of them becomes
subject, resulting from, arising out of or relating to any (a) breach of
representation or warranty of Purchaser or (b) nonfulfillment of or failure to
perform any covenant or agreement on the part of Purchaser contained in this
Agreement. Notwithstanding any provision of this Agreement to the contrary,
Sellers shall have no liability under this Section or otherwise under this
Agreement for the breach of any representation or warranty herein if such breach
is Known to Purchaser’s Lender as of the Effective Date; provided however that
the foregoing shall not apply to any Excepted Claims.

 

16.2         Other than with respect to Excepted Claims, which are not limited,
Purchaser will not be entitled to seek indemnification under this Section 16
unless and until the amount of all Losses subject to indemnification hereunder
has accumulated to a threshold of $25,000,000, after which Purchaser will be
entitled to the full amount of all such Losses, including amounts below such
threshold, subject to the immediately following sentence. In no event shall the
aggregate liability incurred by any Seller pursuant to this Section 16 exceed an

 

27

--------------------------------------------------------------------------------


 

amount equal to the Purchase Price for its Applicable Property set forth in
Section 3.1 above other than with respect to Excepted Claims.

 

17.          MISCELLANEOUS.

 

17.1         It is the intent of Purchaser and Sellers that the transactions
contemplated by this Agreement constitute a “true purchase” and “true sale” of
the Subsidiary Entity Interests of all of the Seller Subsidiary Entities.
Notwithstanding anything to the contrary contained herein, this Agreement shall
not be deemed or construed to make the parties hereto partners or joint
venturers nor establish a borrower/lender or mortgagor/mortgagee relationship,
it being the intention of the parties to create the relationship of sellers and
purchaser with respect to the Subsidiary Entity Interests and indirectly the
Properties to be conveyed as contemplated hereby.

 

17.2         Notwithstanding anything to the contrary contained herein, in no
event shall the term “Properties” include any Gaming Equipment, any Gaming
License or any interest therein and Purchaser acknowledges, confirms and agrees
that it will acquire no interest in, or rights with respect to, any Gaming
Equipment or Gaming License held by any Seller.

 

17.3         This Agreement is the entire Agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
between the parties with respect to the matters contained in this Agreement. No
prior understandings, agreements, representations or other oral or written
communications between the parties, including drafts of this Agreement, shall be
used in interpreting any provision of this Agreement. Any waiver, modification,
consent or acquiescence with respect to any provision of this Agreement shall be
set forth in writing and duly executed by or on behalf of the party to be bound
thereby. No waiver by any party of any breach hereunder shall be deemed a waiver
of any other or subsequent breach.

 

17.4         This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Agreement attached thereto.

 

17.5         Time is of the essence in the performance of and compliance with
each of the provisions and conditions of this Agreement.

 

17.6         All notices, requests and other communications to any part
hereunder shall be in writing (including facsimile or similar writing) and shall
be given:

 

if to Purchaser, to:

 

c/o Fertitta Colony Partners LLC

2960 West Sahara Avenue, Suite 200

Las Vegas, Nevada 89102

Attention:  Frank J. Fertitta III

Fax:  (702) 367-9675

 

28

--------------------------------------------------------------------------------


 

with copies (which shall not constitute notice) to:

 

Milbank, Tweed, Hadley & McCloy LLP

601 S. Figueroa Street, 30th Floor

Los Angeles, California 90017

Attention:  Kenneth J. Baronsky

Fax:  (213) 892-4733

 

Colony Capital Acquisitions, LLC

1999 Avenue of the Stars, Suite 1200

Los Angeles, California 90067

Attention: Jonathan H. Grunzweig

Fax: (310) 407-7407

 

and

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019

Attention: Thomas Cerabino

Fax:  (212) 728-9208

 

if to any Seller, to:

 

Station Casinos, Inc.

1505 South Pavilion Center Drive

Las Vegas, Nevada  89135

Attention:  General Counsel

Fax:  (702) 495-4260

 

or such other address or facsimile number as such party may hereafter specify by
notice to the other parties hereto. Each such notice, request or other
communication shall be effective (i) if given by facsimile, when such facsimile
is transmitted to the facsimile number specified above and electronic
confirmation of transmission is received or (ii) if given by any other means,
when delivered at the address specified in this Section 17.6.

 

17.7         The parties hereto agree to do such further acts as may be
reasonably necessary to carry out the provisions of this Agreement.

 

17.8         The making, execution and delivery of this Agreement by the parties
hereto has been induced by no representations, statements, warranties or
agreements other than those expressly set forth herein.

 

17.9         Wherever possible, each provision of this Agreement shall be
interpreted in such a manner as to be valid under applicable law, but, if any
provision of this Agreement shall be invalid or prohibited thereunder, such
invalidity or prohibition shall be construed as if such invalid or prohibited
provision had not been inserted herein and shall not affect the remainder of
such provision or the remaining provisions of this Agreement.

 

29

--------------------------------------------------------------------------------


 

17.10       Each party hereto has received independent legal and other advice
from its attorneys and accountants with respect to the advisability of executing
this Agreement, the tax implications thereof and the meaning of the provisions
hereof. The language in all parts of this Agreement shall be in all cases
construed simply according to its fair meaning and not strictly for or against
any of the parties hereto. Section headings of this Agreement are solely for
convenience of reference and shall not govern the interpretation of any of the
provisions of this Agreement.

 

17.11       This Agreement shall be governed by and construed in accordance with
the laws of the State of Nevada, without regard to principles of conflicts of
law. Each of Seller and Purchaser hereby submits to the jurisdiction of the
state and federal courts located in Clark County, Nevada and each hereby
irrevocably consents to the service of process by certified mail to the
addresses set forth in Section 17.6.

 

17.12       Each of Purchaser and Sellers irrevocably waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such a court has been brought
in an inconvenient forum.

 

17.13       If any action is brought by Purchaser against any Seller or by any
Seller against Purchaser, the prevailing party shall be entitled to recover from
the other party reasonable attorneys’ fees, costs and expenses incurred in
connection with the prosecution or defense of such action. For purposes of this
Agreement, the term “attorneys’ fees” or “attorneys’ fees and costs” shall mean
the fees and expenses of counsel to the parties hereto, which may include
printing, photostating, duplicating and other expenses, air freight charges and
fees billed for law clerks, paralegals, librarians and other persons not
admitted to the bar but performing services under the supervision of an
attorney.

 

17.14       This Agreement shall be binding upon and inure to the benefit of
each of the parties hereto and to their respective transferees, successors, and
assigns; provided, however, that neither this Agreement nor any of the rights or
obligations of any party hereunder shall be transferred or assigned by such
party, without the prior written consent of the other parties to this Agreement,
in each instance, which consent may be granted or withheld in such parties’ sole
and absolute discretion; provided, further, that (i) any assignment by Purchaser
to an entity in which Purchaser has a controlling interest or which is under
common control with Purchaser shall not require the consent of Sellers and (ii)
Purchaser may collaterally assign and encumber its rights and interests
hereunder to Purchaser’s Lender. In the event the rights and obligations of
Purchaser shall be assigned and delegated in accordance with this Section 17.14,
then the assignee will be substituted in place of Purchaser in the relevant
documents executed or delivered pursuant to this Agreement and shall assume in
writing all of Purchaser’s duties and obligations hereunder and thereunder.

 

17.15       The rights and obligations of the parties are as expressly set forth
in this Agreement, and the parties intend that such rights and obligations shall
be strictly limited to those expressly set forth herein. Purchaser and Sellers
voluntarily and unconditionally waive all rights, privileges or defenses which
it might otherwise have, by implication, by law or otherwise, to the fullest
extent permitted by law.

 

30

--------------------------------------------------------------------------------


 

17.16       All Schedules and Exhibits attached hereto are incorporated herein
by reference.

 

17.17       Neither this Agreement nor any memorandum thereof shall be recorded
or filed in the public land or other public records of any jurisdiction by any
party and any attempt to do so may be treated by the other parties as a material
breach of this Agreement.

 

[Signature Page Follows]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.

 

SELLERS:

BOULDER STATION, INC.,

 

a Nevada corporation

 

 

 

PALACE STATION HOTEL & CASINO, INC.,

 

a Nevada corporation

 

 

 

SUNSET STATION, INC.,

 

a Nevada corporation

 

 

 

 

 

By:

      /s/ Thomas M. Friel

 

Name: Thomas M. Friel

 

Title:   Senior Vice President & Treasurer

 

 

 

 

 

CHARLESTON STATION, LLC,

 

a Nevada limited liability company

 

 

 

 

 

By:

      /s/ Thomas M. Friel

 

Name: Thomas M. Friel

 

Title:   Senior Vice President & Treasurer

 

 

 

 

WITHDRAWING PARTIES:

SANTA FE STATION, INC.,

 

a Nevada corporation

 

 

 

 

 

By:

      /s/ Thomas M. Friel

 

Name: Thomas M. Friel

 

Title:   Senior Vice President & Treasurer

 

 

 

 

 

FIESTA STATION HOLDINGS, LLC,

 

a Nevada limited liability company

 

 

 

 

 

By:

      /s/ Thomas M. Friel

 

Name: Thomas M. Friel

 

Title:   Senior Vice President & Treasurer

 

 

 

32

--------------------------------------------------------------------------------


 

 

LAKE MEAD STATION HOLDINGS, LLC,

 

a Nevada limited liability company

 

 

 

 

 

By:

      /s/ Thomas M. Friel

 

Name: Thomas M. Friel

 

Title:   Senior Vice President & Treasurer

 

 

 

 

 

 

PURCHASER:

FCP NEWCO, LLC,

 

a Delaware limited liability company

 

By:

Station Casinos, Inc., a Nevada corporation,

 

 

its Sole Member

 

 

 

By:

      /s/ Thomas M. Friel

 

Name: Thomas M. Friel

 

Title:   Executive Vice President, Chief

 

            Accounting Officer & Treasurer

 

33

--------------------------------------------------------------------------------